NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

CUTRALE FARMS, INC.,             )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D19-3215
                                 )
BLUE GOOSE CONSTRUCTION, LLC, )
and THE CINCINNATI INSURANCE     )
COMPANY,                         )
                                 )
           Appellees.            )
________________________________ )


Opinion filed September 9, 2020.

Appeal from the Circuit Court for Polk
County; John M. Radabaugh, Judge.

Douglas W. Ackerman, Brian P. Kirwin,
and Leanne E. Palmer of Kirwin Norris,
P.A., Orlando, for Appellant.

Joseph W. Lawrence, II; Mike Piscitelli;
and Nicole D. Moss of Vezina, Lawrence
& Piscitelli, P.A., Fort Lauderdale; John W.
Frost, II, of Frost Law Firm, P.A., Bartow;
and Steven L. Brannock of Brannock
Humphries Berman, Tampa, for Appellee
The Cincinnati Insurance Company.

No appearance for Appellee Blue Goose
Construction, LLC.
PER CURIAM.


           Affirmed.


NORTHCUTT, BLACK, and SMITH, JJ., Concur.




                                  -2-